Name: Commission Decision No 1126/85/ECSC of 30 April 1985 fixing the amended rates of abatement for the second quarter of 1985 in accordance with Decision No 234/84/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1985-05-01

 Avis juridique important|31985S1126Commission Decision No 1126/85/ECSC of 30 April 1985 fixing the amended rates of abatement for the second quarter of 1985 in accordance with Decision No 234/84/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry Official Journal L 118 , 01/05/1985 P. 0049 - 0049*****COMMISSION DECISION No 1126/85/ECSC of 30 April 1985 fixing the amended rates of abatement for the second quarter of 1985 in accordance with Decision No 234/84/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission Decision No 234/84/ECSC of 31 January 1984 on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry (1), Whereas rates of abatement in respect of certain products were fixed for the second quarter of 1985 by Commission Decision No 452/85/ECSC (2); Whereas Article 9 (1) of Decision No 234/84/ECSC provides that such rates of abatement may be modified, not later than the first week of the second month of the quarter in question, in the light of the development of the market situation; Whereas the market situation requires that the rates of abatement for the second quarter of 1985 be so modified on the studies carried out with undertakings and associations of undertakings, HAS ADOPTED THIS DECISION: Article 1 1. The rates of abatement for the establishment of production quotas for the second quarter of 1985 established in Decision No 452/85/ECSC for the following categories of products shall be modified as follows: category Ia: 40 category Ib: 34 2. The rates of abatement for the establishment of the part of the production quotas which may be delivered in the common market established in Decision No 452/85/ECSC for the following categories of product shall be modified as follows: category Ic: 16 category III: 53 3. These rates of abatement replace the corresponding rates fixed in Decision No 452/85/ECSC. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 April 1985. For the Commission Karl-Heinz NARJES Vice-President (1) OJ No L 29, 1. 2. 1984, p. 1. (2) OJ No L 52, 22. 2. 1985, p. 39.